NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 19 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DEBRA FOLI, an individual; et al.,               No. 13-55302

              Plaintiffs - Appellants,           D.C. No. 3:11-cv-01765-JLS-BLM

  v.
                                                 MEMORANDUM*
METROPOLITAN WATER DISTRICT
OF SOUTHERN CALIFORNIA and
JEFFREY KIGHTLINGER, an individual,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                     Argued and Submitted February 12, 2015
                              Pasadena, California

Before: SENTELLE,** CHRISTEN, and HURWITZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David Bryan Sentelle, Senior Circuit Judge for the
United States Court of Appeals for the District of Columbia Circuit, sitting by
designation.
      Debra Foli and several other individual plaintiffs (collectively “Foli”) appeal

the district court’s order dismissing their 42 U.S.C. § 1983 due process and equal

protection claims, their 42 U.S.C. § 1981 claim, and their state law claims relating

to use of hydrofluosilicic acid (HFSA) by Metropolitan Water District (MWD) to

fluoridate public drinking water. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.1

1.    We grant MWD’s motion for judicial notice with respect to exhibit 3 to the

motion (“NSF Fact Sheet on Fluoridation Products”), and we deny the motion with

respect to exhibits 1 and 2. We deny Foli’s motion for judicial notice.

2.    In Coshow v. City of Escondido, the California Court of Appeal considered

the same due process arguments Foli makes in this case. 34 Cal. Rptr. 19, 25–33

(Ct. App. 2005). We agree with that court’s well-reasoned conclusion that

fluoridating public drinking water with HFSA does not violate any fundamental

right. Id. at 29–31; see also, e.g., DeAryan v. Butler, 260 P.2d 98, 102–03 (Cal. Ct.

App. 1953), cert. denied, 347 U.S. 1012 (1954); Schuringa v. City of Chicago, 198
N.E.2d 326, 329 (Ill. 1964), cert. denied, 379 U.S. 964 (1965). Fluoridating public

drinking water is not forced medication because the public is not forced to use the

water and fluoridation is not the type of invasive medical procedure that implicates

      1
          The parties are familiar with the facts, so we do not recount them here.

                                            2
the constitutional right to refuse medication. Coshow, 34 Cal. Rptr. at 31–32. We

also agree with the California Court of Appeal that fluoridating public drinking

water using HFSA satisfies the rational basis test. See id. at 32–33. MWD’s

fluoridation of public water using HFSA, a substance approved for that purpose, is

rationally related to the state’s interest in promoting public health. See Matsuda v.

City & Cnty. of Honolulu, 512 F.3d 1148, 1155 (9th Cir. 2008).

3.    “A denial of equal protection entails, at a minimum, a classification that

treats individuals unequally.” Coal. for Econ. Equity v. Wilson, 122 F.3d 692, 707

(9th Cir. 1997). Because Foli’s complaint does not allege any classification that

treats individuals differently, she has not stated a colorable equal protection claim.

4.    “To establish a claim under § 1981 the plaintiff must prove that he or she

was subjected to intentional discrimination based upon his or her race.” Pavon v.

Swift Transp. Co., 192 F.3d 902, 908 (9th Cir. 1999). Foli’s complaint makes no

claims of intentional racial discrimination.

5.    When a federal court dismisses all federal claims before trial, it should

ordinarily dismiss any state claims as well. United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726 (1966). Here, because the district court dismissed Foli’s federal

claims, it did not abuse its discretion by declining to exercise supplemental

jurisdiction over Foli’s state law claims.

                                             3
AFFIRMED.




            4